         Case 1:19-cr-00789-PGG Document 229
                                         228 Filed 05/08/20 Page 1 of 1




                                                                                              May 8, 2020
FILED VIA ECF

                                                                  May 8, 2020
Hon. Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

                              Re: United States v. Raymond Parker, et al.,
                                   19 Cr. 789 (PGG) Defendant #20

Dear Judge Gardephe:

Raymond Parker requests permission to travel to Laurinburg, North Carolina to attend a family celebration
in honor of his daughter’s college graduation. Specifically, Mr. Parker requests that he be allowed to drive
to North Carolina tonight or tomorrow morning to attend the family event being held on the afternoon of
May 9, 2020. He would then return home on the evening of May 10, 2020. Mr. Parker acknowledges the
last-minute nature of this requests and apologizes to the Court. He himself was given short notice.

If allowed, Mr. Parker would drive to North Carolina with his brother Michael Parker, whom he currently
lives with. They would stay at the Holiday Inn in Laurinburg, North Carolina. On the afternoon of May 9,
2020, they would attend a small outdoor family picnic where family members will be provided masks and
gloves, single serving food items, and will follow social distancing guidelines. Mr. Parker and his brother
will return to the District of New Jersey sometime before 11 pm on May 10, 2020.

I have discussed this request with the government and Pretrial Services Officer Assistant Shawn Bostick,
and they do not object to this request. Officer Bostic spoke with Mr. Parker this morning regarding Pretrial
Services requirements and Mr. Parker is able to meet those requirements.

If the Court requires any more information, please do not hesitate to reach out to me or my office.



                                                                                  Respectfully submitted,


                                                                                  ________________________
                                                                                  Andrew M. J. Bernstein, Esq.
                                                                                  Partner



                           1185 Avenue of the Americas | 37th Floor | New York, NY | 10036
                               T (212) 930 9700 | F (212) 930 9725 | WWW.SRF.LAW
